Truly, J.,
delivered the opinion of the court.
If the appellee’s story be true, the torpedo, the explosion of which caused the injury, was placed near a public highway running parallel with the railroad, and he, while on such highway, lawfully enjoying the privileges of a pedestrian, was injured without negligence on his part. It is conclusively shown that it would be a violation of the rules of the railroad company, on account of the known danger of the explosive used, to place a torpedo in proximity to a building or public thoroughfare. It is contended by the appellant that the torpedo was placed on the track at a point distant from any highway or building, and *324that the appellee, when injured, was a trespasser or licensee, walking within a few feet of its roadbed, and was injured without negligence on the part of the appellant or its employes.
If the story of the appellee be true, and the torpedo was wrongfully placed within the prescribed distance of a highway and negligently exploded, the legal liability of the railroad company is unquestionable. Counsel for the appellant do not seek to controvert this proposition. Their contention is that the appellant’s statement of the case is sustained by the proof, and that the verdict for appellee was not justified by the evidence. If this be true, a different legal proposition might control. But in the condition of this record we are unable to say, with that degree of certainty requisite to authorize us to reverse a finding of fact by a jury, that the conclusion in the instant case is without the support of evidence. The record throughout contains repeated references to a diagram or map which was presumably used on the trial and by which the actors and places were located. But no such map is in the record, and the references to persons and to localities are so vaguely stated, and they otherwise appear so indefinite, that we are unable to substitute our own judgment upon the facts for that of the jury and declare that the verdict is manifestly wrong. Therefore, under the general rule, we must treat the finding of the jury as correct. For this reason, and without any reference to the propositions of law stated by counsel for appellant, we affirm the judgment.

Affirmed.